Citation Nr: 1439403	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  08-27 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for mild bilateral pes planus, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for lumbosacral strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to November 1982.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2010, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

In May 2011, the Board remanded the issues for further development.

In November 2012, the RO issued a statement of the case for issue of entitlement to an increased rating for service-connected mild bilateral pes planus, in compliance with the May 2011 remand.  

In December 2012, the RO granted the Veteran's claim for service connection for radiculopathy of the left lower extremity.  The award of service connection constitutes a full grant of the benefit on appeal, and the claim for service connection for radiculopathy of the left lower extremity is no longer before the Board.

In January 2013, the RO issued a statement of the case for issue of entitlement to an increased rating for lumbosacral strain, in compliance with the May 2011 remand.  

The Board notes that, while the Veteran was previously represented by the Disabled American Veterans, the Veteran granted a power-of-attorney in favor of The American Legion in May 2011.  The Board recognizes the change in representation.

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that - with the exception of a July 2014 Appellant's Brief VA treatment records dated December 2012 - they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The July 2014 brief filed by the Veteran's representative appears to raise numerous new issues which have not been addressed by the AOJ (Agency of Original Jurisdiction).  Therefore, the Board refers these issues to the AOJ for appropriate action and/or clarification.


FINDINGS OF FACT

1. In September 2008, the Veteran withdrew all issues then on appeal, including her appeal for an increased rating for lumbosacral strain. 

2. In May 2009, the Veteran filed a claim for an increased rating for lumbosacral strain and for mild bilateral pes planus.

3. In July 2009, the RO denied the Veteran's May 2009 increased ratings requests, continuing the rating of 20 percent for lumbosacral strain and 10 percent for mild bilateral pes planus.  By letter dated July 30, 2009, the Veteran was informed of the decision.

4. In May 2010, the RO issued a statement of the case for lumbosacral strain.

5. In November 2011, the RO issued a statement of the case for mild pes planus.

6. In January 2013, the RO issued a supplemental statement of the case for lumbosacral strain.

7. During the pendency of this appeal, no notice of disagreement or substantive appeal was received concerning the RO's denials of an increased rating for the Veteran's lumbosacral strain or mild pes planus disabilities.

8. A timely request for an extension of the time limit for filing a substantive appeal is not of record.


CONCLUSION OF LAW

The Veteran has neither submitted a notice of disagreement nor submitted a timely substantive appeal with regard to the denial of a rating increase in excess of 20 percent rating for her lumbosacral strain and in excess of 10 percent for mild pes planus in a July 2009 rating decision, nor has she submitted a timely request for extension of the time limit for filing a substantive appeal as to those issues.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 3.109, 20.200, 20.201, 20.202, 20.302, 20.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-374 (2002). 

Proper notice from VA must inform the claimant of the information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

However, the VCAA is not applicable to an appeal where the law, and not the underlying facts or development of the facts, are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Mason v. Principi, 16 Vet. App. 129, 132 (2002).  In the decision below, the Board finds the Veteran did not submit a notice of disagreement or a substantive appeal, timely or untimely, with respect to the issues of an increased rating for lumbosacral strain and mils pes planus.  The issues presented are decided as a matter of law.  The facts are not in dispute.  Thus, the VCAA duties to notify and assist do not apply.

II. Analysis

An appeal consists of a timely filed notice of disagreement (NOD) in writing, and after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2013).

An NOD is "[a] written communication from a claimant or his or her attorney expressing dissatisfaction or disagreement with an adjudicative determination by the [RO] and a desire to contest the result"; it "must be in terms which can be reasonably construed as [expressing] disagreement with that determination and a desire for appellate review."  38 C.F.R. § 20.201.  A claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision. 38 C.F.R. § 20.302.  The one year NOD filing statute is jurisdictional in nature.  Percy v. Shinseki, 23 Vet. App. 37, 44 (2009).

A substantive appeal must either indicate that all of the issues presented in applicable SOCs and supplemental SOCs are being appealed or must specify the particular issues being appealed.  It should also set out specific arguments related to errors of fact or law made by the agency of original jurisdiction in reaching the determination being appealed.  See 38 C.F.R. § 20.202 (2013).  The substantive appeal must be filed within 60 days after mailing of the SOC, or within the remainder of the one year period from the mailing of notification of the determination being appealed.  See 38 C.F.R. § 20.302.  Extensions of time for filing a substantive appeal may be granted for good cause.  See 38 C.F.R. § 20.303 (2013).

Questions as to timeliness or adequacy of response shall be determined by the Board.  See also Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a timely NOD, SOC, and timely VA Form 9 [substantive appeal], the Board is not required, and in fact, has no authority, to decide the claim).  The Board may dismiss any appeal over which it determines it does not have jurisdiction.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.101 (2013).  See also Bowles v. Russell, 551 U.S. 205 (2007) (holding that jurisdictional time periods for taking an appeal may not be extended for equitable reasons); Percy v. Shinseki, 23 Vet. App. 37 (2009) (indicating 38 U.S.C. § 7105(d)(3) does not operate as a mandatory jurisdictional bar precluding the Board from considering an appeal where the substantive appeal is untimely, rather, in light of the use of the term "may" in this statute, just gives the Board this discretionary authority not to).

Historically, the Veteran filed a claim for a rating increase in excess of 10 percent for lumbosacral strain in September 2004.  In February 2005, the RO denied her request, continuing the 10 percent rating for that disability.  In December 2005, the Veteran filed an NOD.  In August 2006, the RO filed an SOC, and the Veteran filed a substantive appeal (via VA Form 9) in September 2006.  In January 2008, after reviewing additional records associated with the claims file, the RO issued an SSOC, and the Veteran filed a VA Form 9 in February 2008.  In August 2008, the RO increased the rating for lumbosacral strain to 20 percent, effective September 24, 2004.  In a September 2008 letter, the Veteran's representative, then the DAV, indicated that the Veteran withdrew "all issues currently on appeal, to accept a favorable and proper evaluation from a Decision Review Officer (DRO) for evaluation of lumbar strain is increased to 20 percent disabling."  Accordingly, as requested by the Veteran, the appeal for lumbosacral strain was withdrawn in September 2008, as reflected in VACOLS, the VA computer tracking system. 

In May 2009, the Veteran filed a claim for an increased rating for pes planus and for "service connection for lower back condition and bilateral knees."  In June 2009, the RO sent a letter notifying the Veteran that it received her claims for an increased rating in lumbosacral strain and pes planus.  On July 27, 2009, the Veteran submitted additional evidence in support of her claims.  On July 30, 2009, the RO issued a rating decision denying the Veteran's claims for an increased rating and continuing the ratings of 20 percent for lumbosacral strain and 10 percent for pes planus.  

In January 2010, the Veteran testified at a hearing before the undersigned and submitted additional evidence with waiver of consideration by the RO.  In April 2010, the Veteran submitted yet more evidence without waiver of consideration by the RO.  

In May 2010, the RO reissued an SSOC for the issue of lumbosacral strain, which had previously been issued in January 2008 and so did not include consideration of any evidence submitted by the Veteran for her May 2009 claim for an increased rating of that disability.  The letter accompanying the May 2010 SSOC, incorrectly dated January 4, 2008, informed the Veteran that if she filed a formal appeal (i.e., VA Form 9), her response to the SSOC was optional.  However, if no formal appeal had been filed, then a formal appeal, via VA Form 9 or other communication disputing the SSOC, would need to be submitted within 60 days in order to complete the appeal so that it could be considered by the Board.

In May 2011, the Board remanded the issues on appeal.  First, the Board ordered the RO to issue an SOC for the issue of an increased rating for pes planus, specifically advising the Veteran of the requirements for perfecting her appeal of that issue.  Second, the Board ordered the RO to readjudicate the Veteran's increased rating claim for lumbosacral strain after considering of evidence submitted by the Veteran, to specifically include evidence submitted by her in April 2010.  

In November 2012, in compliance with the May 2011 remand, the RO issued an SOC for the issue of mild pes planus in February 2012, which was accompanied by a letter informing the Veteran of the requirement of the filing of a formal appeal (via VA Form 9) within 60 days to complete the appeal and a copy of a VA Form 9.  The letter specifically stated that if no appeal was received within 60 days, the Veteran's case would be closed.

In January 2013, the RO issued an SSOC for the issue of lumbosacral strain, which considered all evidence submitted, as directed by the Board in its May 2011 remand.  The letter accompanying the SSOC informed the Veteran that her response to the SSOC was optional.

Having carefully reviewed the record, the Board finds that the Veteran has not submitted an NOD.  None of the Veteran's statements or other submissions received within a year of the July 30, 2009 rating decision express any disagreement or dissatisfaction, either explicitly or implicitly, with the denial of her requests for an increased rating for lumbosacral strain and mild pes planus.  Because no NOD was received within one year of the July 2009 rating decision, the Board lacks jurisdiction over the Veteran's appeal.

Additionally, the Board finds that the Veteran failed to perfect her appeal by the filing, timely or untimely, of a VA Form 9 or other communication disputing the May 2010 or January 2013 SSOCs for lumbosacral strain or the January 2012 SOC for mild pes planus.  The Board acknowledges the recent decision of the United States Court of Appeals for Veterans Claims (Court) in Percy, supra, which held that the 60-day period in which to file a substantive appeal is not jurisdictional, and thus VA may waive any issue of timeliness in the filing of a substantive appeal.  In that case, by treating a disability rating matter as if it were part of the Veteran's timely filed substantive appeal for more than five years, VA had waived any objections it might have had to the timeliness of the appeal with respect to the matter.

However, unlike the claimant in Percy, the Veteran here failed altogether to file any substantive appeal, either via VA Form 9 or other similar communication, despite three opportunities to do so in response to the February 2012 SOC and the May 2010 and January 2013 SSOCs.  The Board further notes that there are no communications prior to or following the expiration of the appeal periods for the February 2012 SOC and the May 2010 and January 2013 SSOCs, which could be construed as a request for extension of time to file a substantive appeal.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.303.  Neither the Veteran nor her representative has indicated that her failure to timely file a substantive appeal was due to good cause.  Regardless, even if a substantive appeal was of record, without a valid and timely NOD, the Board still lacks jurisdiction over this appeal.

In sum, the claims folder contains neither a valid and timely NOD nor a timely or untimely substantive appeal.  Accordingly, the Board does not have jurisdiction to consider the claims, and the appeal is dismissed.  .


ORDER

The claim for entitlement to an increased rating for mild bilateral pes planus, currently evaluated as 10 percent disabling, is not properly on appeal and, therefore, the appeal is dismissed.

The claim for entitlement to an increased rating for lumbosacral strain, currently evaluated as 20 percent disabling, is not properly on appeal and, therefore, the appeal is dismissed.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


